Order unanimously modified on the law and as modified affirmed with costs to plaintiff in accordance with the following Memorandum: A party seeking to vacate a default judgment is "required to demonstrate both a reasonable excuse for the default and a meritorious defense to the action” (Fennell v Mason, 204 AD2d 599; see, CPLR 5015 [a] [1]). A "vague and unsubstantiated claim of law office failure” is insufficient to constitute a reasonable excuse (Fennell v Mason, supra, at 599; see, Korea Exch. Bank v Attilio, 186 AD2d 634). Because defendants failed to show a reasonable excuse for their default, Supreme Court erred in granting their motion to vacate the default judgments against them and striking the note of issue and statement of readiness (see, Peters v Pickard, 143 AD2d 81; see also, Torres v Houses "R” Us, 182 AD2d 684). We therefore modify the order by vacating the second, third and fourth ordering paragraphs, denying defendants’ motions to vacate the default judgments and reinstating the note of issue. (Appeal from Order of Supreme Court, Kings County, Vinik, J.—Vacate Default Judgment.) Present—Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.